Citation Nr: 0911730	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-30 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chemical pneumonitis, claimed as due to lead poisoning. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for bipolar disorder, now claimed as an 
organic mental disorder due to lead poisoning.


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to March 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The Board observes that in a September 1979 rating decision, 
the Veteran was denied service connection for lead poisoning.  
The Veteran's claim was based on his diagnosis of chemical 
pneumonitis during service as a result of lead poisoning.  
Although the Veteran filed his June 2006 claim to reopen for 
both lead poisoning and chemical pneumonitis, the Board has 
combined these issues, and characterized them on appeal as 
shown above.

The issue of entitlement to service connection for bipolar 
disorder, now claimed as mental disorders due to lead 
poisoning, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in September 
1979, the RO determined that service connection for chemical 
pneumonitis, claimed as due to lead poisoning was not 
warranted, on the basis that following proper treatment, the 
Veteran's chemical pneumonitis during service completely 
cleared without residuals.


2.  Evidence added to the record since the final September 
1979 RO denial is cumulative and redundant of the evidence of 
record at the time of the decision and does not raise a 
reasonable possibility of substantiating the Veteran's 
service connection claim. 

3.  In an unappealed rating decision issued in July 1999, the 
RO determined that service connection for bipolar disorder, 
claimed as secondary to lead poisoning and chemical 
pneumonia, was not warranted, on the basis that there was no 
evidence that bipolar disorder was incurred in or aggravated 
by active service.

4.  Evidence added to the record since the final July 1999 RO 
denial is not cumulative and redundant of the evidence of 
record at the time of that decision and raises a reasonable 
possibility of substantiating the Veteran's service 
connection claim. 


CONCLUSIONS OF LAW

1.  The September 1979 rating decision, which denied service 
connection for chemical pneumonitis, claimed as due to lead 
poisoning, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104 (2008).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for chemical 
pneumonitis, claimed as secondary to lead poisoning.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bipolar 
disorder, now claimed as an organic mental disorder secondary 
to lead poisoning.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

With regard to the Veteran's application to reopen his 
previously denied claim for entitlement to service connection 
for chemical pneumonitis, claimed as due to lead poisoning, 
the Board finds that a July 2006 letter informed the Veteran 
of the bases for the prior decision's denial of his claim, 
and what evidence would be necessary to substantiate the 
elements required to establish the claim.  See Kent, supra.  
Specifically, this letter informed the Veteran that the 
September 1979 decision denied his claim for chemical 
pneumonitis due to lead poisoning because a review of the 
Veteran's service treatment records revealed that following 
proper treatment, this condition had resolved without 
residuals.  The letter also defined new and material 
evidence.  The letter put the Veteran on notice that new 
evidence is evidence that is being submitted to VA for the 
first time.  The letter also put the Veteran on notice that 
material evidence is evidence that pertained to the reason 
his claim was previously denied.  The letter continued that 
new and material evidence must raise a reasonable possibility 
of substantiating his claims, and that it could not simply be 
repetitive or cumulative of the evidence VA had at the time 
his claim was previously decided.

As to the Veteran's application to reopen his claim for 
entitlement to service connection for bipolar disorder, 
claimed as secondary to lead poisoning, in the decision 
below, the Board has reopened this claim, and therefore, 
regardless of whether the Kent requirements have been met in 
this case, no harm or prejudice to the appellant has 
resulted.  Thus, the Board concludes that the current laws 
and regulations have been complied with; a defect, if any, in 
providing notice and assistance to the Veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private treatment records pertinent to 
the years after service.  

The Board acknowledges that the Veteran has not been afforded 
a VA examination in connection with his claim for chemical 
pneumonitis, claimed as due to lead poisoning.  Under the 
law, an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability.  38 
C.F.R. § 3.159(c)(4).  

However, the duty to provide a medical examination and/or 
obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii) (2008).  In this case, because the Board has 
found in the decision below that the Veteran's claim for 
entitlement to service connection for chemical pneumonitis, 
claimed as due to lead poisoning, will not be reopened, the 
duty to provide a medical examination and/or obtain a medical 
opinion does not apply. 

Therefore, the Board concludes that the duty to assist has 
also been satisfied.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  



LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

I.  Claims to Reopen

The Board observes that the Veteran's claims for service 
connection for chemical pneumonitis, claimed as due to lead 
poisoning, was previously considered and denied by the RO in 
a decision dated in September 1979, and the Veteran's claim 
for entitlement to service connection for bipolar disorder, 
to include as secondary to lead poisoning and chemical 
pneumonitis, was previously denied by the RO in a decision 
dated in July 1999.  The Veteran was notified of those 
decisions and of his appellate rights.  He did not file a 
timely appeal of either decision.  In general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105.

While the RO did not reopen the Veteran's claims for service 
connection for chemical pneumonitis and bipolar disorder, the 
Board is not bound by that determination and is, in fact, 
required to conduct an independent new and material evidence 
analysis in claims involving final rating decisions.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this 
regard, using the guidelines discussed below, the Board finds 
that the Veteran has not submitted new and material evidence 
with regard to his claim for entitlement to service 
connection for chemical pneumonitis, claimed as due to lead 
poisoning; as such, that claim will not be reopened.  
However, the Board finds that the Veteran has submitted new 
and material evidence with regard to his claim for 
entitlement to service connection for bipolar disorder.  
Accordingly, the claim concerning entitlement to service 
connection for bipolar disorder will be reopened.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

A September 1979 rating decision denied the Veteran's claim 
for service connection for chemical pneumonitis, claimed as 
due to lead poisoning, and a July 1999 rating decision denied 
the Veteran's claim for service connection for bipolar 
disorder.  

In the September 1979 rating decision, the RO considered the 
Veteran's service treatment records and his application for 
compensation.  In that decision, the RO observed that the 
Veteran failed to report for a scheduled VA examination, but 
that review of his service treatment records showed that in 
October 1960, the Veteran was painting without a mask which 
caused him to become ill with a cough, pain in the chest, and 
a temperature.  A chest X-ray revealed a large infiltrate in 
the left lower lung field.  Following proper treatment, 
subsequent follow-up films revealed complete clearing without 
residuals.  The Veteran completed his tour of duty and no 
disability was shown at the time of separation.  Chemical 
pneumonitis was considered an acute and transitory condition 
which resolved without residuals.

The evidence associated with the claims file subsequent to 
the September 1979 decision includes VAMC treatment records, 
private treatment records, which include an October 2007 
statement from Dr. L.I.M., a lay statement from the Veteran's 
ex-wife, and several internet articles, as well as the 
Veteran's own contentions.  The Board has thoroughly reviewed 
the evidence associated with the claims file subsequent to 
the September 1979 decision and finds that this evidence does 
not constitutes new and material evidence which is sufficient 
to reopen the previously denied claim for service connection 
for chemical pneumonitis, claimed as due to lead poisoning.  
Although this evidence is certainly new, in that it was not 
previously of record, with regard to whether the evidence is 
material, the evidence is not material in that it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  In this regard, the Veteran's VAMC 
and private treatment records are absent any evidence of any 
mention of chemical pneumonitis or a chronic respiratory 
disorder related to lead poisoning or chemical pneumonitis.  
Although the October 2007 statement from Dr. L.I.M. confirms 
that the Veteran had lead poisoning during service, she did 
not explicitly state whether the Veteran experienced any 
current residuals that were etiologically related to his lead 
poisoning during service.  

Similarly, with regard to the internet articles submitted in 
support of the Veteran's claims, the Court has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  In this case, however, the medical 
text evidence submitted by the Veteran does not support his 
claim, as it fails to establish that he currently experiences 
any respiratory disorder that have been associated with lead 
poisoning and/or chemical pneumonitis.  The Board must again 
emphasize that the claim to reopen turns on the Veteran 
submitting evidence that he currently suffers from chemical 
pneumonitis, the chronic residuals of chemical pneumonitis or 
a respiratory disorder that has been associated with his in 
service lead poisoning.  As such, it does not constitute new 
and material evidence sufficient to reopen his claim.

Further, although the Veteran and his wife may sincerely 
believe that he experiences current residuals of chemical 
pneumonitis due to lead poisoning, the Veteran and his wife, 
as laypeople, are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
In addition, while the Veteran is competent to report what he 
experienced, there is no objective evidence of record to 
support the Veteran's assertions.  Thus, the Veteran and his 
wife's contentions are not deemed to be "new and material 
evidence" and cannot serve to reopen the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For these reasons, the Board determines the evidence 
submitted subsequent to the September 1979 rating decision is 
either cumulative or redundant; does not relate to an 
unestablished fact necessary to substantiate the claim; and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Consequently, the evidence 
received since the last final disallowance of the Veteran's 
claim is not new and material, and his petition to reopen the 
claim for service connection for chemical pneumonitis, 
claimed as due to lead poisoning, must be denied.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008).

Turning to the July 1999 rating decision, that decision 
denied the Veteran's claim for service connection for bipolar 
disorder, to include as secondary to lead poisoning and 
chemical pneumonitis.  In that decision, the RO considered 
the Veteran's service treatment records, outpatient treatment 
records from Dr. D.G. from 1990 to 1994, outpatient treatment 
records from the VAMC Hot Springs from February 1998 to March 
1999, and a hospital report from Hot Springs VAMC for March 
1998 and January 1999.  The RO observed that, there was no 
record of treatment in service for bipolar disorder, claimed 
as secondary to lead poisoning and chemical pneumonia.  In 
this regard, his service treatment records were negative for 
the presence of a mental disability.  Further, all evidence 
of record was reviewed, and it was negative for indication of 
a psychosis disabling to a compensable level within one year 
of separation from service, as well as evidence that his 
current bipolar disorder was related to his military service.  
The record did not show treatment for bipolar disorder for 
many years after service.  Therefore, the RO concluded that 
service connection was not warranted.  

The evidence associated with the claims file subsequent to 
the July 1999 decision includes the VAMC treatment records, 
private treatment records, which include an October 2007 
statement from Dr. L.I.M., a lay statement from the Veteran's 
ex-wife, and several internet articles, as well as the 
Veteran's own contentions.  The Board has thoroughly reviewed 
the evidence associated with the claims file subsequent to 
the July 1999 decision and finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
bipolar disorder.  This evidence is certainly new, in that it 
was not previously of record.  With regard to whether the 
evidence is material, the Board notes that the October 2007 
statement from Dr. L.I.M. states that the Veteran had lead 
poisoning during service, and he has a current diagnosis of 
bipolar disorder.  She further stated that while the Veteran 
was in service, his prefrontal lobe of the brain was still in 
the process of developing, and that lead poisoning is 
destructive to the human brain.  She continued that research 
has linked trauma, particularly excessive PKU production, to 
the prefrontal lobe of the brain to bipolar disorder.  


Therefore, the report from Dr. M. implies that there is a 
connection between lead poisoning and certain mental 
disorders, such as bipolar disorder, and more specifically, 
it implies that this is the case with the Veteran.  The Board 
must presume the credibility of this evidence for the purpose 
of determining whether it constitutes new and material 
evidence needed to reopen the claim and may not assess its 
probative weight in relation or comparison to other evidence 
for reopening purposes.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).  Therefore, the Board finds 
that this evidence provides a connection or possible 
connection between the Veteran's current organic mental 
and/or bipolar disorder and his lead poisoning during 
military service; and, thus it relates to an unestablished 
fact necessary to substantiate the claim.

The Board finds that there is no prejudice to the Veteran by 
the Board proceeding to address the merits of the claim in 
this decision.  As discussed above, the RO met all notice and 
assistance obligations to the appellant.  Moreover, the 
Veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


ORDER

As no new and material evidence has been received, the claim 
for service connection for chemical pneumonitis, claimed as 
due to lead poisoning, is not reopened; the appeal is denied.

New and material evidence having been received, the claim for 
entitlement to service connection for bipolar disorder is 
reopened, the claim is granted to this extent only.

REMAND

As noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).

In this case, the Board finds that a VA examination and 
medical opinion is necessary prior to further appellate 
consideration.  38 C.F.R. § 3.159(c)(4).  Applicable law 
requires VA to deem an examination necessary to adjudicate a 
claim for service connection when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of disability; the information or evidence 
indicates that the disability or symptoms may be associated 
with the claimant's active service; but, the file does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 
2008); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
McClendon, the Court of Appeals for Veterans Claims reviewed 
the criteria for determining when an examination is required 
by applicable regulation and how the Board applies 38 C.F.R. 
§ 3.159(c).  The three salient benchmarks are: competent 
evidence of a current disability or recurrent symptoms; 
establishment of an in- service event, injury, or disease; 
and, indication that the current disability may be associated 
with service or with another service-connected disability.  
McClendon at 81.  The RO, or the Board, tests for those 
criteria and then decides if there is sufficient competent 
credible medical evidence of record to decide the claim.  38 
C.F.R. § 3.159(c).  The Court cautioned in McClendon that an 
"absence of actual evidence is not substantive 'negative 
evidence.'"  It further noted that an indication that a 
current disability "may" be associated with service is a 
low threshold.

In this case, a VA medical examination and opinion have not 
been obtained in connection with the Veteran's claim for 
service connection for bipolar disorder, now claimed as a 
mental disorder due to lead poisoning.  Although the 
Veteran's service treatment records do not contain any 
complaints, diagnosis or treatment of a psychiatric disorder, 
the Veteran did have lead poisoning during service, as is 
confirmed by his service treatment records.  He also has a 
current diagnosis of bipolar disorder.  In addition, the 
October 2007 opinion from Dr. L.I.M. implies that the 
Veteran's in service lead poisoning cause trauma to his 
prefrontal lobe that, in turn, damaged his central nervous 
system and ultimately led to his bipolar disorder.  As such, 
the Board finds that there is evidence of an event or injury 
during service, a current disability, and an indication that 
the current disability may be related to the in-service 
event.  See McLendon, supra.  However, the Board also finds 
that the October 2007 private opinion does not provide the 
degree of certainty required for an award of service 
connection.  

In light of the above, the Board concludes that further 
development is required because the medical evidence of 
record does not contain sufficient information to address 
whether the Veteran's bipolar disorder is etiologically 
related to his active service, to include lead poisoning.  
Although VA may not order additional development for the sole 
purpose of obtaining evidence unfavorable to a claimant, see 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has 
discretion to determine when additional information is needed 
to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005) (stating that VA has discretion to schedule a 
Veteran for a medical examination where it deems an 
examination necessary to make a determination on the 
Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 
(2002) (holding that VA has discretion to decide when 
additional development is necessary).  Thus, the Board must 
remand this matter to obtain a clarifying VA opinion, 
accompanied by a rationale in support of that opinion, prior 
to adjudicating this claim.  See Wallin v. West, 11 Vet. App. 
509, 513 (1998); Colvin v. Derwinski, 1 Vet. App. at 175.

Therefore, in order to give the Veteran every possible 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, the case 
is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination for the purpose of 
determining the nature, extent, and 
etiology of any psychiatric disorder, 
including bipolar disorder, that may be 
present.  The claims folder, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's medical history, to include 
his lead poisoning during service, and his 
current treatment records, to include the 
October 2007 opinion from Dr. L.I.M.  All 
necessary tests and studies, to include 
psychological testing should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should then express an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that any diagnosed organic 
mental and/or psychiatric disorder is 
etiologically related to the Veteran's 
active service, to include lead poisoning.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of the 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).






 Department of Veterans Affairs


